Citation Nr: 1140835	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  03-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran served on active duty from October 1966 to October 1968.  He died in January 2001.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2003 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2004, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In September 2004, the Board remanded the claim for additional development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).    

In a decision in July 2005, the Board denied the Appellant's appeal for dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 due to VA medical treatment.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  

In a Memorandum Decision, dated in September 2007, the Veterans Court set aside the Board's July 2005 decision and remanded the case to the Board for further adjudication of the matter. 



In June 2008, the Board requested an independent medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.901(d).  The opinion dated in July 2008 has been received and a copy of the opinion has been furnished to the Appellant and her attorney in accordance with 38 C.F.R. § 20.903. 

In March 2009, the Board requested an advisory opinion from the VA Office of General Counsel, concerning VA's duty to assist and the potential disinterment and autopsy of the Veteran's remains, pursuant to 38 C.F.R. § 20.901(c).  The opinion dated in December 2009 has been received.   

In November 2010, the Board requested a VA medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.901(a).  The opinion dated in November 2010, and an addendum opinion dated in February 2011, have been received and copies of the opinions have been furnished to the Appellant and her attorney in accordance with 38 C.F.R. § 20.903.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2001, and the death certificate shows that the immediate cause of death was arteriosclerotic cardiovascular disease.  

2.  In providing medical treatment, including the discontinuance of medications, the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and VA medical treatment was not the proximate cause of the Veteran's death.  






CONCLUSION OF LAW

The criteria for dependency and indemnity compensation benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.361 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 







In a claim for dependency and indemnity compensation, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided post-adjudication VCAA notice by letters, dated in November 2003 and in November 2004.  The Appellant was notified of the type of evidence that was required to substantiate the claim for dependency and indemnity compensation under 38 U.S.C.A. § 1151, namely, medical evidence that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or the cause of death was an event not reasonably foreseeable.  The Appellant was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on her behalf.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); 


of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the effective date of the claim and the degree of disability assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected, except for a statement of the conditions for which a veteran was service-connected at the time of his death). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by the supplemental statement of the case, dated in May 2004 and April 2005.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

To the extent that the VCAA notice did not include the effective date of the claim and the degree of disability assignable, as the claim is denied, no effective date or disability rating can be assigned as a matter of law, and therefore there is no possibility of any prejudice to the Appellant with respect to this limited VCAA content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 








Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Appellant was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in June 2004.  The RO has obtained the Veteran's service treatment records and VA records.  The Appellant has furnished a copy of the Veteran's death certificate.  The Appellant has not identified any additionally available evidence, including private medical records, for consideration in her appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  A medical opinion regarding the Veteran's cause of death was obtained from a VA cardiologist in June 2003, who furnished an addendum opinion in March 2004.  In January 2005, another VA medical opinion on the matter was obtained.  Then, in June 2008, the Board sought an independent medical opinion on the issue of whether an autopsy on exhumed remains could determine the cause of his death.  Lastly, a medical opinion regarding the Veteran's cause of death was obtained from another VA cardiologist in November 2010, who furnished an addendum opinion in February 2011.  

When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions to the extent relied on are adequate as the opinions are predicated on a review of the Veteran's history and the opinions expressed are by medical experts, who have applied analysis to the significant facts of the case in order to reach the conclusions reached the opinions.  





See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.).  

As there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

A copy of the death certificate, signed by a chief medical examiner, shows that the Veteran died in January 2001.  The immediate cause of death was arteriosclerotic cardiovascular disease.  No contributing cause of death was listed.  An autopsy was not performed, and the Veteran's remains were buried.  

At the time of the Veteran's death, service connection for duodenal ulcer disease, which was rated 10 percent disabling, had been in effect since 1973. 






VA records disclose that in November 1996 the Veteran had triple coronary artery bypass surgery.  Following surgery, the Veteran was instructed not to do heavy lifting for two months and that he could resume his regular job in two months.  His medications included aspirin. 

On November 27, 2000, after a finding on X-ray of a right lung mass, the Veteran was admitted to a VA hospital.  On the day of admission, he underwent right middle and lower lung lobectomies, and the pathology of the mass revealed squamous cell carcinoma.  Three days before the surgery the Veteran was instructed to discontinue aspirin.  Active inpatient medications included digoxin, heparin, metoprolol, and simvastatin.  After the surgery, he was started back on aspirin.  On December 7, 2000, and at discharge from the hospital on December 11, 2000, Coumadin (warfarin) was added to his active medications. 

The Veteran had follow-up visits with his thoracic surgeon on December 19, 2000, and on December 27, 2000.  On the former visit, the surgeon discontinued the Veteran's beta-blockers, procainamide, and digoxin.  On the latter visit, the surgeon discontinued Coumadin.  On December 28, 2000, the Veteran contacted VA's Telephone Healthcare Information Program, expressing concern that after his lung surgery he had been taken off Coumadin and aspirin.  He was instructed to continue withholding the Coumadin and aspirin until his next scheduled appointment with the surgical clinic on January 17, 2001.   

On January 3, 2001, the Veteran was seen in VA's oncology clinic.  History included coronary artery bypass graft in 1996 with no significant cardiac problems since and recent lung surgery followed by a period of atrial fibrillation for which digoxin had been prescribed and then discontinued after a normal cardiac rhythm had returned.  



It was noted that the Veteran was "still on anticoagulation."  He died a few days later, and in a postmortem examination by a State Medical Examiner on the date of death, the examiner reported that the Veteran had been loading wood on a truck when he collapsed and that emergency personnel pronounced him dead at the scene. 

In statements, dated in July 2001, the Veteran's son and daughters stated that before he died the Veteran told them he had been taken off all his medications.  In statements, dated in July 2001 and June 2004, the Veteran's sister-in-law stated that before he died the Veteran told her he had been taken off all his medications, including heart medication.  In a statement, received in 2004, the Veteran's brother stated that he was with the Veteran when he died.  He indicated that they were loading boards onto a truck and that after they had finished and got in the truck the Veteran collapsed. 

At the request of the RO, the Veteran's file was reviewed by a VA cardiologist.  In statements in June 2003 and March 2004, the physician stated that in the absence of an autopsy there was no evidence that the discontinued medications caused the Veteran's death.  The physician appeared to indicate that autopsy findings such as myocardial infarction or massive pulmonary embolism would help to show that the Veteran's medications were discontinued and that the effect of discontinuing the medications was fatal.  

In June 2004, the Appellant testified that following the Veteran's lung surgery, the VA surgeon removed the Veteran's heart medication.  She stated that the Medical Examiner did not investigate the Veteran's death any further after the examination.  In a later statement, the Appellant asserted that an investigator at the Medical Examiner's office spoke with the VA surgeon and that the investigator told her that the physician discontinued the medication because the Veteran's heart was good. 



In January 2005, the Veteran's file was reviewed by another VA physician to determine the cause of the Veteran's death and address the question of negligence or fault.  The VA physician noted that the Veteran had a history of heart surgery and that the Veteran had been treated for auricular fibrillation with digoxin.  The VA physician stated that Coumadin was a prophylactic treatment for auricular fibrillation and its purpose was to prevent a cerebrovascular accident.  The VA physician noted the family's claim that aspirin and Coumadin were discontinued after the Veteran's lung surgery, leading to the Veteran's death.  The VA physician expressed the opinion that in this case Coumadin was given to prevent a cerebrovascular accident due to the previous history of auricular fibrillation and that the Veteran's death was caused by a cardiac event of sudden onset.  The VA physician stated that the cardiac event, precipitated by physical labor, was more than likely a plaque in the coronary arteries that broke loose, causing a massive infarct, serious cardiac arrhythmia, and death.  The VA physician concluded that the discontinuance of aspirin and Coumadin was not likely the cause of the Veteran's death.  

In its decision in July 2005, the Board denied the Appellant's appeal, and she appealed to the Veterans Court, which in a September 2007 Memorandum Decision set aside the Board's decision and remanded the matter to the Board for further adjudication.  The Board was directed to consider whether an autopsy would provide any evidence as to the matter of the relationship between the Veteran's death and his treatment by VA in the weeks prior to his death, specifically the cessation of various heart medications. 

In July 2008, the Board requested an independent medical opinion from an assistant professor of anatomy and pathology at Case Western Reserve University, School of Medicine, regarding the likelihood that an autopsy on the exhumed remains of the Veteran could determine the cause of his sudden death.  


The independent medical expert expressed the opinion that it was more likely than not that an autopsy could determine the cause of the Veteran's death.  The independent medical expert stated that even if the autopsy revealed only a presumptive cause of death, the presence or absence of cerebrovascular accidents or massive pulmonary emboli could be perceived, so it was more likely than not that the question of whether cessation of medications played a role in the Veteran's death could be resolved.  The independent medical expert explained that an autopsy should rule out pulmonary embolus or strokes that could be blamed on the lack of anti-coagulation. 

In March 2009, the Board requested an advisory legal opinion from VA's Office of General Counsel (OGC), concerning whether VA is legally obligated or required under the duty to assist to order disinterment and an autopsy by a forensic pathologist to determine the cause of the Veteran's death.  In response to the request, the VA's OGC replied in December 2009, the VA's OGC held that VA's duty to assist did not extend to an order for disinterment.  The VA's OGC explained that 38 U.S.C.A. § 5103A(a) does not require VA to order disinterment of a Veteran's remains for the purpose of seeking evidence related to a benefit claim and VA's regulations, 38 C.F.R. 3.159, and 38 C.F.R. § 38.621, do not authorize VA on its own initiative to disinter a Veteran's remains for that purpose.  Citing 38 C.F.R. § 38.621, the VA's OGC stated that the regulation provides disinterment from a national cemetery will be approved only when all living immediate family members of the decedent, and the person who initiated the interment (whether or not he or she is a member of the immediate family), give their written consent, or when a court order or State instrumentality of competent jurisdiction directs the disinterment. 
VAOPGCADV 9-2009. 

There is no record that the Appellant has initiated the process for disinterment.  


In November 2010, the Board requested a medical opinion from a cardiologist of the Veterans Health Administration (VHA).  The VHA cardiologist was asked to express an opinion without findings of an autopsy as to the likelihood that the discontinuation of the Veteran's heart medications and Coumadin by VA in the sequence and timing in which the medications were withdrawn during hospitalization for lung surgery and afterwards until his death actually caused his sudden death.  

If the answer to the initial question was in the affirmative, the VHA cardiologist was then asked to express an opinion on the likelihood that the discontinuation of the heart medications was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  If the Veteran's death was not due to fault on the part of VA, the VHA cardiologist was asked to express an opinion on the likelihood that the Veteran's death was an event not reasonably foreseeable as the result of the discontinuance of the heart medications.  

In an opinion in November 2010 opinion with a clarifying addendum opinion in February 2011, the VHA cardiologist stated that it was less likely than not that the discontinuance of the heart medications and Coumadin actually caused the sudden death of the Veteran.  With reference to the significant facts in the record, the VHA cardiologist explained why the Veteran was treated appropriately with certain heart medications to include anticoagulation during the postoperative period and why on follow up clinic visits it was reasonable or prudent to discontinue the heart medications in the sequence in which the medications were stopped.  





Legal Criteria

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310. 

A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

When a Veteran suffers death as the result of medical treatment by VA, disability compensation shall be awarded in the same manner as if death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA. 

To establish causation, the evidence must show that VA's medical treatment resulted in death.  Merely showing that a Veteran received treatment or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

In addition to a showing of death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Analysis

The Appellant seeks dependency and indemnity compensation under 38 U.S.C.A. § 1151, alleging that the Veteran's death was due to fault on the part of VA in providing medical treatment.  She argues that VA negligently discontinued the Veteran's heart medication, resulting in his death.  


The Veteran's death certificate shows that he died in January 2001 and that the sole cause of death was arteriosclerotic cardiovascular disease.  Unfortunately, an autopsy was not performed, which an independent medical examiner indicated in July 2008 would likely have resolved the question of the cause of the Veteran's death, particularly whether cessation of heart medications played a role in his death.  

Under the pertinent statutory and regulatory provisions of 38 U.S.C.A. § 5103A(a) and 38 C.F.R. 3.159 and 38 C.F.R. § 38.621, as interpreted by VA's Office of General Counsel, VA does not have the legal authority to order disinterment of a Veteran's remains for the purpose of seeking evidence related to a benefit claim.  The VA's Office of General Counsel stated that under 38 C.F.R. § 38.621 VA is not authorized on its own initiative to disinter a Veteran's remains for that purpose. VAOPGCADV 9-2009.  

And there is no evidence that the Appellant has initiated the process for disinterment. 

At the time of the Veteran's death, service connection was in effect for duodenal ulcer disease, evaluated as 10 percent disabling.  A review of the medical evidence does not relate the Veteran's fatal cardiovascular disease to his period of service, and there is no medical evidence that the Veteran's fatal condition was related to any disability that was incurred in or aggravated during service, and the Appellant does not maintain that this is the case.  








The Appellant's claim involves one for compensation under 38 U.S.C.A. § 1151, and in considering the evidence of record the Board finds that it does not demonstrate that the Veteran's death was caused by VA treatment, resulting from a lack of skill, carelessness, negligence, error in judgment, or similar instance of fault on the part of VA or that the Veteran's death was an unforeseen event of VA treatment. 

VA records show that the Veteran had a history of heart surgery less than five years prior to his death and that he underwent lung lobectomies for squamous cell carcinoma less than two months prior to his death.  Aspirin was discontinued before the lung surgery and after the surgery, aspirin, procainamide, digoxin, metoprolol, simvastatin, and a change for heparin to Coumadin) were re-started, and then in follow-up clinic visits the medications were discontinued in stages.  

The central issue is whether the discontinuance of heart medications and Coumadin by VA, in the sequence and timing in which the medications were withdrawn during hospitalization and afterwards until his death, caused the Veteran's sudden death.  

The medical opinions addressing the question sought by the RO and the Board are unfavorable to the Appellant's claim.  

In June 2003 and in March 2004, a VA cardiologist found no evidence that the discontinued medications caused the Veteran's death, absent findings from an autopsy.  An independent medical expert in July 2008 found it likely that the Veteran's cause of death could be determined through an autopsy of the Veteran's exhumed remains, but an autopsy had not been accomplished.  Therefore, the cause of death could only be determined through review of the records on file and expertise on the part of the examiner reviewing the matter.  



Another VA physician concluded in January 2005 that the Veteran's cause of death was not likely attributed to the discontinuance of aspirin and Coumadin.  The VA physician stated that the purpose for which the Veteran took Coumadin and why the discontinuance of the medication and aspirin did not likely cause the Veteran's death.  

A VHA opinion was later sought, because the opinion in January 2005 was deemed to be inadequate for failing to address other theories of causation and for not addressing the withdrawal of all heart medications.  

In the VHA opinion of November 2010 and February 2011, the VHA cardiologist did not find any evidence that the discontinuation of the heart medication including Coumadin caused the Veteran's death.  The VHA cardiologist reviewed the entire record and the opinion was based on his specialized knowledge of cardiology.  THE VHA cardiologist addressed the follow up visits during which medications were discontinued, including the Veteran's vital signs and complaints at the time.  THE VHA cardiologist noted that the Veteran was given appropriate treatment regarding medications after his lung surgery and explained how it was "reasonable, in fact, prudent" to discontinue certain medications to include Coumadin in the order in which the medications were discontinued after the surgery.  

The VHA cardiologist referred to the clinical findings, such as blood pressure and heart rate, to explain why additional medications at that time would not have been favored.  The VHA cardiologist noted that the addition of aspirin might have been considered, if blood counts allowed.  The VHA cardiologist's rationale is persuasive as it is based on the significant facts in the record.  





The Veteran's representative in July 2011 argues that the VHA opinion was inadequate because it did not comply with the Court's September 2007 decision, stating that (1) the VHA examiner did not consider all the medications the Veteran was prescribed prior to this death, and (2) the VHA examiner did not discuss the discontinuation of aspirin.  The representative asserts that the Board should not rely on the VHA opinion based on an inaccurate factual premise and should instead seek another medical opinion, either from the VHA examiner or another cardiologist.  The Board disagrees.  

The VHA cardiologist noted the relevant discharge medications that pertained to treatment of the Veteran's heart, including Coumadin, and discussed the withdrawal of the medications.  There was no necessity to discuss each and every medication that was prescribed to the Veteran as contended by the representative, particularly such medications as lansoprazole and ranitidine which treat gastroesophageal reflux disease and heartburn.  Further, the VHA cardiologist did refer to aspirin (otherwise known as acetylsalicylic acid, or ASA) and noted that due to the Veteran's vital signs and lack of symptoms the addition of medications were not indicated at that time.  

The question of whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  In this case, the VHA cardiologist stated that the discontinuance of the Veterans' heart medication did not cause the Veteran's death.  In other words, VA's medical treatment, discontinuance of the Veterans' heart medication, cannot cause the continuance or natural progress of the Veteran's heart disease unless VA failed to timely diagnose and properly treat heart disease, which according to the VHA cardiologist no such failure on the part of VA was evident. 38 C.F.R. § 3.361(c)(2).  



For this reason, without evidence that VA medical treatment was a proximate cause of the Veteran's death, there is no factual predicate to find that the Veteran's death was event not reasonably foreseeable under 38 C.F.R. § 3.361(d)(2). 

After a review of the entire record, the Board concludes that there is no favorable competent and credible medical evidence supportive of the Appellant's claim as to any fault on the part of VA in providing medical treatment, including the discontinuance of certain medications, or on the question of proximate cause and unforeseeability due to VA medical treatment.  Rather the competent and credible medical evidence opposes the claim.

To the extent that the Appellant attributes the Veteran's cause of death to VA treatment, where as here the determination involves a question of medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159. 

In this case, the Appellant, as a lay person, is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  For this reason, the Board rejects her statements as competent evidence to substantiate the claim that the cause of the Veteran's death was related to VA medical treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has also considered the lay statements that the Veteran had related that VA discontinued his heart medication, which is not factually disputed.  The crucial question here is what was the result of VA medical treatment.  




And it is not shown that any of the lay witnesses is qualified through specialized education, training, and expertise to offer an opinion on medical causation.  For this reason, the Board rejects the lay statements as competent evidence on a material issue of fact, namely, medical causation. 

As there is no competent medical evidence of record favorable to the claim, the preponderance of the evidence is against the claim under 38 U.S.C.A. § 1151, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 due to VA medical treatment is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


